DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 01/03/22 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/21 was received by the Examiner before the issuance/mailing date of the allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims1-5 and 7-8, the prior art discloses a laminated planar bus structure with stacked layers as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination 
Re claims 9-17, the prior art discloses a planar bus structure with stacked layers as generally recited in independent claim 9 (see for example previous claim 1 rejection as for the limitations common to claims 1 and 9). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a planar bus structure with stacked layers comprising a plurality of conductive ground layers, the plurality of conductive ground layers comprising an upper ground layer, a middle ground layer, and a lower ground layer, wherein the upper ground layer and the lower ground layer are arranged as outer layers in the stack with respect to the positive conductive layer and the negative conductive layer, wherein the middle ground layer is arranged in the stack between the positive conductive layer and the negative conductive layer.
Re claims 18-20, the prior art discloses a planar bus structure with stacked layers as generally recited in independent claim 18 (see for example previous claim 1 rejection as for the limitations common to claims 1 and 18). But the prior art either singly or in combination appears to fail to anticipate or render obvious a power converter comprising such a planar bus structure with stacked layers comprising: a plurality of conductive ground layers, the plurality of conductive ground layers comprising an upper ground layer, a middle ground layer, and a lower ground layer, wherein the middle ground layer is arranged in the stack between the positive conductive layer and the negative conductive layer; a set of power modules connected to the positive conductive layer and the negative conductive layer; and a set of gate drivers connected to the set of power modules through passthrough holes in the planar bus structure.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899